     Case 2:19-cv-02146-KJM-DMC Document 47 Filed 06/05/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,             No. 2:14-CV-2234-KJM-DMC
12                   Plaintiffs,
13          v.
14    WALMART, INC., et al.,
15                   Defendants.
16
      AMERICAN INTERNATIONAL               No. 2:19-CV-1218-KJM-DMC
17    INDUSTRIES,
18                   Plaintiff,
19          v.
20    SHARIDAN STILES,
21                   Defendant.
22

23    SHARIDAN STILES,                     No. 2:19-CV-2144-KJM-DMC

24                   Plaintiff,

25          v.

26    TARGET CORPORATION,

27                   Defendant.

28
                                           1
     Case 2:19-cv-02146-KJM-DMC Document 47 Filed 06/05/20 Page 2 of 5

 1    SHARIDAN STILES,                                 No. 2:19-CV-2145-KJM-DMC
 2                       Plaintiff,
 3           v.
 4    CVS PHARMACY, INC.,
 5                       Defendant.
 6
      SHARIDAN STILES,                                 No. 2:19-CV-2146-KJM-DMC
 7
                         Plaintiff,
 8
             v.
 9
      WAL-MART STORES, INC.,
10
                         Defendant.
11

12

13                                                ORDER

14

15                  Pending before the Court in these related actions are various applications for leave

16   to withdraw filed by counsel for Sharidan Stiles and Stiles 4 U, Inc. Specifically, the following

17   applications have been filed:

18                  Applications filed in Case No. 14-CV-2234-KJM-DMC
19                  ECF No. 451            Dhillon Law Group (DLG) ex parte application for
                                           leave to withdraw and for stay of proceedings.
20
                                           No hearing date noticed.
21
                    ECF No. 452            DLG amended ex parte application for leave to
22                                         withdraw and for stay of proceedings.
23                                         No hearing date noticed.
24                  ECF No. 453            Pierce, Bainbridge, Beck, Price & Hecht LLP
                                           (PBBP&H) ex parte application for leave to
25                                         withdraw and for stay of proceedings.
26                                         Noticed for hearing before District Judge
                                           on June 26, 2020.
27
                    ECF No. 469            DLG ex parte application for in camera proceedings
28                                         on applications for leave to withdraw.
                                                       2
     Case 2:19-cv-02146-KJM-DMC Document 47 Filed 06/05/20 Page 3 of 5

 1              Applications Filed in Case No. 19-CV-1218-KJM-DMC

 2              ECF No. 42            PBBP&H ex parte application for leave to
                                      withdraw and for stay of proceedings.
 3
                                      Noticed for hearing before District Judge
 4                                    on June 26, 2020.

 5              ECF No. 43            DLG ex parte application for leave to withdraw and
                                      for stay of proceedings.
 6
                                      No hearing date noticed.
 7
                Applications Filed in Case No. 19-CV-2144-KJM-DMC
 8
                ECF No. 35            DLG ex parte application for leave to withdraw and
 9                                    for stay of proceedings.

10                                    No hearing date noticed.

11              ECF No. 36            DLG amended ex parte application for leave to
                                      withdraw and for stay of proceedings.
12
                                      No hearing date noticed.
13
                ECF No. 37            PBBP&H ex parte application for leave to
14                                    withdraw and for stay of proceedings.

15                                    Noticed for hearing before District Judge
                                      on June 26, 2020.
16
                Application Filed in Case No. 19-CV-2145-KJM-DMC
17
                ECF No. 31            PBBP&H ex parte application for leave to
18                                    withdraw and for stay of proceedings.

19                                    Noticed for hearing before District Judge
                                      on June 26, 2020.
20
                DLG did not file an application for leave to withdraw in this case.
21
                Applications Filed in Case No. 19-CV-2146-KJM-DMC
22
                ECF No. 42            DLG ex parte application for leave to withdraw and
23                                    for stay of proceedings.

24                                    No hearing date noticed.

25              ECF No. 43            DLG amended ex parte application for leave to
                                      withdraw and for stay of proceedings.
26
                                      No hearing date noticed.
27

28   ///
                                                   3
     Case 2:19-cv-02146-KJM-DMC Document 47 Filed 06/05/20 Page 4 of 5

 1                  ECF No. 44             PBBP&H ex parte application for leave to
                                           withdraw and for stay of proceedings.
 2
                                           Noticed for hearing before District Judge
 3                                         on June 26, 2020.

 4                  These matters have been referred to the undersigned and dates before the District

 5   Judge have been vacated. See ECF No. 456 in case no. 14-CV-2234-KJM-DMC (minute order),

 6   ECF No. 45 is case no. 19-CV-1218-KJM-DMC (minute order), ECF No. 38 in case no. 19-CV-

 7   2144-KJM-DMC (minute order), ECF no. 32 in case no. 19-CV-2145-KJM-DMC (minute order),

 8   and ECF No. 46 in case no. 19-CV-2146-KJM-DMC (minute order).

 9                  If granted, the various applications would leave Sharidan Stiles and Stiles 4 U,

10   Inc., without any counsel in these actions. Therefore, the applications are governed by Eastern

11   District of California Local Rule 182(d). That rule provides:

12                           Unless otherwise provided herein, an attorney who has appeared
                    may not withdraw leaving the client in propria persona without leave of
13                  court upon noticed motion and notice to the client and all other parties
                    who have appeared. The attorney shall provide an affidavit stating the
14                  current or last known address or addresses of the client and the efforts
                    made to notify the client of the motion to withdraw. Withdrawal as
15                  attorney is governed by the Rules of Professional Conduct of the State Bar
                    of California, and the attorney shall conform to the requirements of those
16                  Rules. The authority and duty of the attorney of record shall continue
                    until relieved by order of the Court issued hereunder. Leave to withdraw
17                  may be granted subject to such appropriate conditions as the Court deems
                    fit.
18
                    Id.
19

20                  Here, the applications filed by DLG are procedurally defective in that none is

21   styled as a noticed motion. Rather, they are all filed as ex parte applications with no hearing date.

22   To the extent DLG filed the applications for hearing on shortened notice, DLG did not obtain an

23   order shortening time under Eastern District of California Local Rule 144(e). Notwithstanding

24   these technical deficiencies, the Court will sua sponte shorten time for a hearing on the pending

25   applications and excuse the filing defects. A review of the dockets reflects that the applications

26   otherwise comply with Local Rule 182(d).

27   ///

28   ///
                                                        4
     Case 2:19-cv-02146-KJM-DMC Document 47 Filed 06/05/20 Page 5 of 5

 1

 2                 Accordingly, IT IS HEREBY ORDERED that:

 3                 1.         The pending applications for leave to withdraw are all set for hearing

 4   before the undersigned on June 16, 2020, at 10:00 a.m. in Redding, California;

 5                 2.         All counsel shall appear telephonically through CourtCall;

 6                 3.         Counsel for Sharidan Stiles and Stiles 4 U, Inc., shall arrange for Ms.

 7   Stiles’ appearance telephonically though CourtCall; and

 8                 4.         The Clerk of the Court is directed to serve a copy of this order by mail to

 9   the following address:

10                            Sharidan Stiles
                              Stiles 4 U, Inc.
11                            2570 Harlan Drive
                              Redding, CA 96001
12

13

14
     Dated: June 5, 2020
15                                                           ____________________________________
                                                             DENNIS M. COTA
16
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
